—Order, Supreme Court, New York County (Louis York, J.), entered on or about April 28, 1999, which granted defendants’ motion to change venue from New York County to Nassau County pursuant to CPLR 510 (3), unanimously affirmed, without costs.
In this action to recover for personal injuries allegedly sustained when plaintiff tripped and fell on defendants’ *132premises located in Nassau County, the motion court properly granted defendants’ motion to change venue. Defendants established that a prospective nonparty witness to plaintiffs accident, who has indicated a willingness to give testimony material to the determination of liability, would be seriously inconvenienced if he had to travel to New York County to testify and that Nassau County, which is closer to his place of employment, would be a more convenient venue for him (see, CPLR 510 [3]; Heinemann v Grunfeld, 224 AD2d 204). Concur— Nardelli, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.